DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to the Supplemental Amendment filed on 07/15/2022. Claims 1-6, 8-11, 13-16, and 18-20 are pending in the instant office action.
Claims 1, 2, 6, 8, 9, 11, 13-15, and 18-20 have been amended.
Claims 7, 12, and 17 have been canceled.

Allowable Subject Matter
Claims 1-6, 8-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the combination of limitations, comprise: during the charging, obtain status information related to the charging of the battery; transmit a first specified signal to the external electronic device, the first specified signal corresponding to pausing the transmission power such that the external electronic device pauses outputting of the transmission power in response to the first specified signal, the transmitting of the first specified signal being at least based on the obtained status information; receive a checking signal from the external electronic device that is in a state where the external electronic device has paused outputting of the transmission power; in response to determining detachment of the external electronic device is not detected through the detachment detection circuit, transmit a second specified signal to the external electronic device, the second specified signal corresponding to resuming outputting of the transmission power such that the external electronic device resumes outputting of the transmission power in response to detecting the second specified signal; and charge the battery through the charging circuit by using reception power acquired through the wireless power reception circuit from the external electronic device in response to the second specified signal, in combination of other limitations recited in claims 1, 11, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851